Title: To John Adams from Timothy Pickering, 20 February 1800
From: Pickering, Timothy
To: Adams, John



Department of State Feby. 20. 1800

The Secretary of State has the honour to lay before the President the petition of Robert Fisher of Harford County, Maryland, committed to gaol in Baltimore for theft committed in the Island of Cuba, praying a Nolle prosequi may be entered.
Governor Howard has just been here with the father of the young man who anxiously waits your decision.
On the enquiries of the Secretary, two letters were produced, one from a reputable citizen, Jesse Hollingsworth to Governor Howard—the other from Robert Smith (a lawyer) to his brother General Smith in Congress. The father says he was opposed to the application for the nolle prosequi because he was of opinion  not be found against him. The Secretary presumes the opinion of Genl. Smith rests on the ground that the offence being committed in a foreign country is not  in the Courts of the United States.
Among the persons recommending the petitioner to the President’s clemency are Samuel Walker owner of the coffee stolen, & Pearl Durker  of the vessel to which the petitioner belonged as a seaman.

Timothy Pickering